 1
 2
 3
 4
 5                           UNITED STATES DISTRICT COURT
 6                          SOUTHERN DISTRICT OF CALIFORNIA
 7
 8   ROY MASON,                                         Case No.: 18-cv-2655-WQH-KSC
 9                                     Plaintiff,
                                                        ORDER
10   v.
11   IRISH TIMES LLC dba DUBLIN
     SQUARE IRISH PUB & GRILL,
12
     GASLAMP PORTFOLIO
13   MANAGEMENT LLC and DOES
     1-10, INCLUSIVE,
14
                                    Defendants.
15
16   HAYES, Judge:
17         On November 20, 2018, Plaintiff Roy Mason initiated this action by filing a
18   Complaint (ECF No. 1) (the “Complaint”) and a Motion to Proceed in Forma Pauperis
19   (“IFP”) (ECF No. 2).
20         I.    IFP
21         All parties instituting a civil action, suit, or proceeding in a district court of the
22   United States, other than a petition for writ of habeas corpus, must pay a filing fee of
23   $400.00. See 28 U.S.C. § 1914(a); CivLR 4.5. An action may proceed despite a party’s
24   failure to pay only if the party is granted leave to proceed IFP pursuant to 28 U.S.C.
25   § 1915(a). See Rodriguez v. Cook, 169 F.3d 1176, 1177 (9th Cir. 1999).
26         The affidavit filed by Mason states “I am unable to pay the costs of these
27   proceedings.” (ECF No. 2 at 1). Mason’s only income is $867.00 a month in “[d]isability,”
28   and $250.00 in “ADA Settlements.” Id. at 2. He has $1100.00 of monthly expenses in the

                                                    1
                                                                               18-cv-2655-WQH-KSC
 1   form of rent, utilities, food, clothing, dry cleaning, transportation and recreation. Id. at 4.
 2   Mason has no car, home, or bank accounts. Id. at 2. Mason’s Motion to Proceed IFP (ECF
 3   No. 2) is GRANTED.
 4         II.    Initial Screening
 5         A complaint filed by any person proceeding IFP pursuant to 28 U.S.C. § 1915(a) is
 6   subject to mandatory review and sua sponte dismissal to the extent it “is frivolous or
 7   malicious; fails to state a claim on which relief may be granted; or seeks monetary relief
 8   from a defendant who is immune from such relief.” 28 U.S.C. § 1915(e)(2)(B); Lopez v.
 9   Smith, 203 F.3d 1122, 1126 (9th Cir. 2000) (en banc). This screening standard applies to
10   all civil actions filed by plaintiffs proceeding IFP. See Calhoun v. Stahl, 254 F.3d 845,
11   845 (9th Cir. 2001) (per curiam) (“[T]he provisions of 28 U.S.C. § 1915(e)(2)(B) are not
12   limited to prisoners.”).
13         The standard used to evaluate whether a complaint states a claim is a liberal one.
14   See Estelle v. Gamble, 429 U.S. 97, 106 (1976).                 However, even a “liberal
15   interpretation . . . may not supply elements of the claim that were not initially pled.” Ivey
16   v. Bd. of Regents of the Univ. of Alaska, 673 F.2d 266, 268 (9th Cir. 1982). Federal Rule
17   of Civil Procedure 8(a)(2) provides “A pleading that states a claim for relief must
18   contain . . . a short and plain statement of the claim showing that the pleader is entitled to
19   relief.” “[A] plaintiff’s obligation to provide the grounds of his entitlement to relief
20   requires more than labels and conclusions, and a formulaic recitation of the elements of a
21   cause of action will not do.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)
22   (quotation omitted).
23         Mason brings the following causes of action against Defendants: (1) violation of the
24   Americans with Disabilities Act, (2) violation of California Civil Code §§ 51, 54 et seq.,
25   (3) negligence per se, (4) negligence, (5) declaratory relief, and (6) injunctive relief. (ECF
26   No. 1 ¶¶ 16–41). Mason alleges that he is “mobility impaired,” uses a wheelchair, and is
27   “classified as having a physical impairment.” Id. ¶ 10. Mason alleges that, on or about
28   November 21, 2017, he “was denied full and equal access to IRISH TIMES LLC dba

                                                    2
                                                                                 18-cv-2655-WQH-KSC
 1   DUBLIN SQUARE IRISH PUB & GRILL . . . [because] the property was inaccessible to
 2   individuals belonging to the disabled community who use wheel chairs for mobility.” Id.
 3   ¶ 11. Mason alleges that Dublin Square is “owned and/or operated by the Defendants.”
 4   Id.
 5         Upon review, the Court concludes that Mason’s Complaint adequately states a claim
 6   for purposes of the sua sponte screening required under 28 U.S.C. § 1915(e). Plaintiff is
 7   therefore automatically entitled to U.S. Marshal service on his behalf. See Lopez, 203 F.3d
 8   at 1126–27; 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve all
 9   process, and perform all duties in [IFP] cases.”); Fed. R. Civ. P. 4(c)(2) (providing that
10   “service be effected by a United States marshal, deputy United States marshal, or other
11   officer specially appointed by the court . . . when the plaintiff is authorized to proceed in
12   forma pauperis pursuant to 28 U.S.C. § 1915.”).
13         III.   Conclusion
14         The Motion to Proceed IFP (ECF No. 2) is GRANTED. The Clerk of Court shall
15   issue a summons and provide Plaintiff with the summons, certified copies of both this
16   Order and the Complaint, and a blank U.S. Marshal Form 285. Plaintiff shall complete the
17   U.S. Marshal Form 285 and forward the Form 285 and the designated copies of this Order
18   and the Complaint to the U.S. Marshal. The U.S. Marshal shall serve a copy of the
19   Complaint and summons upon Defendants as directed by Plaintiff on the U.S. Marshal
20   Form 285.
21    Dated: January 18, 2019
22
23
24
25
26
27
28

                                                   3
                                                                                18-cv-2655-WQH-KSC
